Citation Nr: 1735656	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  10-16 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from May 1968 to June 1970.  The Veteran had service in the Republic of Vietnam from October 1968 to March 1969, and was awarded the Purple Heart Medal, Silver Star Medal, Bronze Star Medal, and Air Medal, among other decorations.

The Veteran passed away in December 2008.  The Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Prior to his death, the Veteran perfected an appeal for an initial increased evaluation for his PTSD.  In February 2008, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further development and readjudication.  The Veteran died prior to the Board's issuance of a final decision.  

In January 2013, the Appellant was provided a videoconference hearing before the undersigned.  A transcript of that proceeding has been associated with the claims file.

This case was before the Board in October 2014 and November 2016 when it was remanded for additional development.  For the reasons discussed below, further development is required with respect to the increased rating claim.

While the RO has not adjudicated the issue of entitlement to a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the Appellant's representative alleged in the August 2017 Informal Hearing Presentation that the Veteran prior to his death was unable to work because of his disability.  Therefore, in light of the Court's holding in Rice, the issue of entitlement to a TDIU has been raised by the record and, as such, the Board has jurisdiction over it.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Appellant's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Where remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its October 2014 remand, the Board noted that the Veteran's appeal for an increased initial rating for PTSD was moot as a result of his death but that an eligible person could be substituted as the appellant for processing that appeal.  

The record indicates that the Appellant filed a VA Form 21-534 in February 2009, approximately two months after the Veteran died.  Critical to this case, the submission of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  See 38 U.S.C.A. § 5121A (West 2014).  The Board noted that in the present case, the AOJ had not made a determination as to the Appellant's actual eligibility to substitute in the appeal, and that remand was the proper course of action to allow for that determination to be made.  This was to accord the Appellant due process, as the grant of substitute status would permit the Appellant to submit additional evidence into the record in support of the increased rating claim.  By contrast, review of the claim for accrued benefits purposes would be based on the record as it stood at the time of the Veteran's death.

Upon review of the post-remand record, it was clear that the AOJ did not adjudicate the issue of substitution in the first instance, as the March 2016 Supplemental Statement of the Case indicated that the Appellant's claim was treated as one for accrued benefits purposes only.  This conclusion was further bolstered by the fact that the Appellant was not provided notice of her status as a substitute appellant or given the opportunity to submit additional evidence in support of the underlying claim.  Nor was the Veteran notified that her status as a substitute had been denied and that she was required to submit a Notice of Disagreement to appeal that determination.  

In November 2016, the case was remanded and the Board directed the RO to adjudicate the issue of substitution in the first instance and determine if substitution of the Appellant for the Veteran was proper.  The Board further directed the RO that if the request for substitution was denied, the Appellant should be advised that a timely Notice of Disagreement must be submitted to initiate an appeal to the Board as to the AOJ's substitution determination.  38 C.F.R. § 20.302(a) (2016).  

In addition, the Board directed that if the Appellant's request for substitution was denied, the AOJ should readjudicate whether an initial rating in excess of 30 percent for PTSD was warranted for accrued benefits purposes only, considering the evidence in the claims file as it stood at the time of the Veteran's death, to include any newly-associated VA treatment records which are considered to have been constructively of record at that time.  The Board directed however, that if the Appellant's request for substitution was granted, the AOJ should provide adequate notice to the Appellant, and conduct any additional development deemed necessary, to include that directed by the Board's February 2008 remand, to the extent possible.  Furthermore, that the AOJ should then readjudicate the issue of entitlement to an initial rating in excess of 30 percent for PTSD with the Appellant substituted as the claimant and that if the benefit sought was not granted in full, the Appellant and her representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.  

In February 2017, the RO determined that the Veteran's wife should be recognized as the proper substitute appellant for the deceased Veteran.  Furthermore, the RO provided notification to the Veteran's wife of her substitute status.  However, the RO failed to readjudicate the claim.  As the Board's November 2016 remand directives were not complied with, remand is required.  See Stegall, 11 Vet. App. at 271.

Further, the Board finds that any decision with respect to the higher initial rating claim being remanded above will affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claim for a higher initial rating currently on appeal because a hypothetical grant of the pending increased rating claim could significantly change the adjudication of the TDIU issue because such a grant would increase the Veteran's overall combined disability percentage and because the Appellant contends that the issue on appeal interfered with the Veteran's ability to secure substantially gainful employment.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issue is either resolved.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

As the Appellant's request for substitution was granted, the AOJ should again provide notice to the Appellant, and conduct any additional development deemed necessary, to include that directed by the Board's February 2008 remand, to the extent possible.  

The AOJ should then readjudicate the issue of entitlement to an initial rating in excess of 30 percent for PTSD with the Appellant substituted as the claimant.

If the benefit sought is not granted in full, the Appellant and her representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.  Thereafter, the claims folder should be returned to the Board for appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




